 


113 HR 4296 RH: To amend Public Law 94–241 with respect to the Northern Mariana Islands.
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 529
113th CONGRESS 2d Session 
H. R. 4296
[Report No. 113–698, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2014 
Mr. Sablan introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 22, 2014
Reported from the Committee on Natural Resources with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


December 22, 2014
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on March 25, 2014




A BILL 
To amend Public Law 94–241 with respect to the Northern Mariana Islands. 
 

1.AmendmentsSection 6 of Public Law 94–241 (90 Stat. 263; 122 Stat. 854) is amended—
(1)in subsection (a)(2), by striking December 31, 2014, except as provided in subsections (b) and (d) and inserting December 31, 2019; and
(2)in subsection (d)—
(A)in the third sentence of paragraph (2), by striking not to extend beyond December 31, 2014, unless extended pursuant to paragraph 5 of this subsection and inserting ending on December 31, 2019;
(B)by striking paragraph (5); and
(C)by redesignating paragraph (6) as paragraph (5).
 

December 22, 2014
Reported from the Committee on Natural Resources with an amendment
December 22, 2014
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
